DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 05/13/2021 with respect to claim(s) 1-20 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1, 5, 12, and 18-19 have been amended. 

Allowable Subject Matter

Claim(s) 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 12 have been amended to overcome the rejection(s) which were presented in the previous Office Action mailed. 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim(s) 1 and 12, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A high voltage line post sensor comprising: “a high voltage high resistance circuit including a first high voltage high resistance resistor coupled to the high voltage power transmission line and a second high voltage high resistance resistor coupled to the high voltage power transmission line in parallel to the first high voltage high resistance resistor, a resistance of the first high voltage high resistance resistor being similar to a resistance of the second high voltage high resistance resistor, each of the first and second high voltage high resistance resistors being a serpentine resistor having a serpentine pattern that lowers a characteristic impedance of the voltage line sensor, the lowered characteristic impedance lowering stresses on the serpentine patterns of the first and second high voltage high resistance resistors and reduce a refraction part of a transient over-voltage” in combination with all the other limitations as claimed.
Other claim(s) 2-11 and 13-20 depend from independent claim 1 or 12 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868